Case: 21-60589     Document: 00516308999          Page: 1    Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       May 5, 2022
                                   No. 21-60589
                                                                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                            Plaintiff—Appellant,

                                       versus

   Ryan Abrams,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:19-CR-88-1


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   Per Curiam:*
          Ryan Abrams pleaded guilty, pursuant to a plea agreement, to
   knowingly receiving explicit images of a minor using facilities of interstate
   commerce, in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1). Pursuant
   to Federal Rule of Criminal Procedure 11(c)(1)(C), Abrams and the
   Government agreed that his sentence should not exceed the statutory


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60589     Document: 00516308999          Page: 2   Date Filed: 05/05/2022




                                   No. 21-60589


   minimum of five years of imprisonment. See 18 U.S.C. § 2252(b)(1). But the
   district court ultimately sentenced Abrams below that statutory minimum to
   30 months of imprisonment and five years of supervised release. The
   Government appeals. Because we agree that the district court erred by
   departing from the statutory minimum, we VACATE and REMAND.
                                        I.
         Under the terms of the agreement, Abrams pleaded guilty to one
   count of a three-count indictment; in exchange, the Government agreed to
   dismiss the remaining counts, did not object to a three-level reduction for
   acceptance of responsibility, and agreed, pursuant to Rule 11(c)(1)(C), that
   Abrams’s sentence should not exceed the statutory minimum of five years of
   imprisonment.    See 18 U.S.C. § 2252(b)(1) (setting forth mandatory
   minimum). The PSR calculated a total offense level of 31 and a criminal
   history category of I, setting the guidelines range at 108 to 135 months of
   imprisonment.    However, it noted that, subject to the district court’s
   approval, Abrams’s plea agreement capped his sentence at the mandatory
   minimum 60 months of imprisonment.               Abrams objected to four
   discretionary special conditions recommended in the PSR.
          The Government requested a sentence in line with the plea agreement
   and objected to any sentence below the mandatory minimum. Defense
   counsel requested leniency, highlighting the victim’s age (three months shy
   of 18 at the time of the offense), Abrams’s lack of any criminal history, and
   testimony from a psychiatrist that Abrams was unlikely to reoffend. After
   considering the circumstances surrounding the offense, Abrams’s clean
   record, and the testimony presented, the court sentenced Abrams to 30
   months of imprisonment and five years of supervised release.            The
   Government objected to the sentence “as being an illegal sentence under the




                                        2
Case: 21-60589      Document: 00516308999          Page: 3    Date Filed: 05/05/2022




                                    No. 21-60589


   statute.” It then filed a timely notice of appeal. See Fed. R. App. P.
   4(b)(1)(B)(i).
                                         II.
          “Federal law explicitly cabins the district court’s discretion in
   departing downward . . . from a statutory minimum sentence.” United States
   v. Phillips, 382 F.3d 489, 498 (5th Cir. 2004) (internal quotation marks
   omitted). A district court may impose a sentence below the statutory
   minimum only if the Government makes a motion pursuant to
   18 U.S.C. § 3553(e) asserting the defendant’s substantial assistance to the
   Government, or if the defendant meets the “safety valve” criteria set forth
   in 18 U.S.C. § 3553(f). Phillips, 382 F.3d at 499.
          Here, the Government objected to any sentence below the statutory
   minimum, and the “safety valve” in § 3553(f) is not applicable to Abrams’s
   conviction under § 2252. Therefore, the district court erroneously sentenced
   Abrams to a term of imprisonment below the statutory minimum. See
   Phillips, 382 F.3d at 497-500; see also United States v. Krumnow, 476 F.3d 294,
   297-98 (5th Cir. 2007).      While Abrams now argues that the statutory
   minimum sentence is unconstitutional as applied to him, he did not raise any
   constitutional challenge to the mandatory minimum sentence in the district
   court, and we decline to address the issue in the first instance.
          Accordingly, Abrams’s sentence is VACATED, and the matter is
   REMANDED for resentencing.




                                          3